Exhibit 10.3
LETTER AGREEMENT AND AMENDMENT
TO
EXECUTIVE COMPENSATION AND BENEFIT PLANS
PURSUANT TO THE
TARP CAPITAL PURCHASE PROGRAM
     THIS LETTER AGREEMENT AND AMENDMENT (the “Agreement”) by and between
Parkvale Financial Corporation (the “Company”), Parkvale Savings Bank (the
“Bank”) and the undersigned executive officer (the “Executive”) is entered into
effective as of December 23, 2008 (the “Effective Date”).
     WHEREAS, the Executive is either (1) currently deemed to be a “Senior
Executive Officer” of the Company or the Bank, as defined in Section 111(b)(3)
of the Emergency Economic Stabilization Act of 2008 (“EESA”) and the regulations
issued thereunder, including the regulations set forth in 31 C.F.R. Part 30 (an
“SEO”), or (2) currently an executive officer and may be deemed to be a “Senior
Executive Officer” of the Company or the Bank during the Participation Period as
defined below;
     WHEREAS, in connection with the purchase by the United States Department of
the Treasury (the “Treasury”) of preferred stock and warrants of the Company
(the “Purchased Securities”), pursuant to a Letter Agreement between the
Treasury and the Company dated as of December 23, 2008, which incorporates a
Securities Purchase Agreement (the “Purchase Agreement”), the Company is
required to comply with certain executive compensation and corporate governance
standards under Section 111(b) of EESA that have been implemented by guidance or
regulations issued thereunder (including the regulations set forth in 31 C.F.R.
Part 30) and which are in effect as of the Closing Date (as defined in the
Purchase Agreement) (such guidance and regulations are hereinafter collectively
referred to as the “CPP Guidance”);
     WHEREAS, as a condition to the Closing (as defined in Section 1.2(a) of the
Purchase Agreement), Section 1.2(d)(iv)(A) of the Purchase Agreement requires
the Company and the Bank to adopt such changes to their compensation, bonus,
incentive and other benefit plans, arrangements and agreements (including golden
parachute, severance and employment agreements) (collectively, the “Compensation
and Benefit Plans”) with respect to their SEOs (and to the extent necessary for
such changes to be legally enforceable, such SEOs are required to duly consent
in writing to such changes), as may be necessary, during the period that the
Treasury holds an equity or debt position in the Company acquired pursuant to
the Purchase Agreement (the “Participation Period”) in order to comply with
Section 111(b) of EESA; and
     WHEREAS, in consideration of the benefits that the Executive will receive
as a result of the Company’s participation in the Treasury’s TARP Capital
Purchase Program, the Executive is willing to modify the Compensation and
Benefit Plans applicable to the Executive to the extent necessary to comply with
Section 111(b) of EESA, the CPP Guidance and the Purchase Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the covenants set
forth herein, and such other consideration the sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the Executive, the
Company and the Bank hereby agree as follows:
     1. Amendments to the Compensation and Benefit Plans. Effective as of the
Effective Date and for as long as the Executive is an SEO during the
Participation Period, the

 



--------------------------------------------------------------------------------



 



Compensation and Benefit Plans applicable to the Executive are hereby amended by
this Agreement in order to comply with the executive compensation and corporate
governance requirements of Section 111(b) of EESA and the CPP Guidance, and the
provisions of Sections 1.2(d)(iv), 1.2(d)(v) and 4.10 of the Purchase Agreement,
including as follows:
     (a) In the event that the Compensation Committee of the Board of Directors
of the Company determines that any incentive compensation arrangements pursuant
to which the Executive is or may be entitled to a payment encourages the
Executive to take unnecessary and excessive risks that threaten the value of the
Company and the Bank within the meaning of Section 111(b)(2)(A) of EESA and the
CPP Guidance, including the regulations set forth in Section 30.4 Q-4 of 31
C.F.R. Part 30, then the Compensation Committee, on behalf of the Company and
the Bank, shall take such action as is necessary to amend the incentive
compensation arrangements in order to eliminate such encouragement, and the
Executive’s incentive compensation will be determined pursuant to such amended
arrangements.
     (b) Any bonus or incentive compensation paid to the Executive during the
Participation Period will be subject to recovery or “clawback” by the Company or
its affiliates if the payments were based on materially inaccurate financial
statements or any other materially inaccurate performance metric criteria, all
within the meaning of Section 111(b)(2)(B) of EESA and the CPP Guidance.
     (c) In the event that any payment or benefit to which the Executive is or
may become entitled under the Compensation and Benefit Plans is a “golden
parachute payment” for purposes of Section 111(b)(2)(C) of EESA and the CPP
Guidance, including the regulations set forth in Section 30.9 Q-9 of 31 C.F.R.
Part 30, then (i) the payments or benefits to be made or provided to the
Executive by the Company and the Bank during the Participation Period (or if an
acquisition of the Company or the Bank occurs during the Participation Period,
any payment or benefit to be made or provided by a successor to the Company or
the Bank during the first year following such acquisition, as required by
Section 30.11 Q-11 of 31 C.F.R. Part 30) shall be reduced by the minimum amount
necessary so that none of the payments or benefits to the Executive constitute a
“golden parachute payment” for purposes of Section 111(b)(2)(C) of EESA and the
CPP Guidance, and (ii) the Executive shall not be entitled to receive during the
Participation Period (or if an acquisition of the Company or the Bank occurs
during the Participation Period, during the first year following such
acquisition) any payment or benefit that would constitute a “golden parachute
payment” for purposes of Section 111(b)(2)(C) of EESA and the CPP Guidance.
2. Miscellaneous.
     (a) The Executive’s execution of this Agreement shall not be determinative
of the Executive’s status as an SEO.
     (b) This Agreement shall be void and without effect ab initio if the
Closing (as defined in the Purchase Agreement) of the transactions contemplated
by the Purchase Agreement does not occur.
     (c) This Agreement may be executed in one or more counterparts, each of
which when executed shall be an original, but all of which when taken together
shall constitute one and the same agreement.

2



--------------------------------------------------------------------------------



 



     (d) This Agreement shall be governed by, and interpreted in accordance
with, the laws of the Commonwealth of Pennsylvania.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date first written above.

                      ATTEST:       PARKVALE FINANCIAL CORPORATION    
 
                   
By:
          By:        
 
 
 
Deborah M. Cardillo          
 
Robert D. Pfischner    
 
  Corporate Secretary           Chairman of the Board    
 
                    ATTEST:       PARKVALE SAVINGS BANK    
 
                   
By:
          By:        
 
 
 
Deborah M. Cardillo          
 
Robert D. Pfischner    
 
  Corporate Secretary           Chairman of the Board    
 
                    ATTEST:       EXECUTIVE    
 
                   
By:
          By:        
 
 
 
Deborah M. Cardillo       Name:  
 
   
 
  Corporate Secretary       Title:  
 
   
 
             
 
   

3